Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/20/2021.	In virtue of this communication, claims 31 and 33 – 41 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments with respect to the claims have been considered but are not persuasive. Thus, response to Applicant’s argument is discussed below.
In the Jan 2021 Remarks, the Examiner finds the following arguments. 
On pages 4 - 7, of the Jan 2021 Remarks, Applicant argues that Milenkovic (2005/0145688) in combination with Saunders (US 2006/0074813) does not teach the following claim element from claim 31 “transmitting the network code, from the tag to a subscriber identity module in a mobile device;” (“Network Code Element”). 	
For support of this argument Applicants states that Milenkovic may teach “transmitting the network data, from the tag to a mobile device” and Saunders may teach “a code, a subscriber identity.”  However the combination does not teach the Network Code Element because while Milenkovic teaches sending network data and Saunders shows a phone with identity module. Accordingly because neither reference teaches storing the data in the identity module there is no motivation to store the network data described by Milenkovic in the identity module described by Saunders.      

In summary, the claim does not require “storing.” Applicant argues storing, however, storing is not in the claim. Applicant is asking for a more narrow interpretation of the Network Code Element without providing any reasoning why the phrase should be read so narrowly. 
In reality, the claim is much broader and uses the phrase “to a subscriber identity module.” The Examiner finds that based upon the meaning of the word ‘to’ as in the phrase “to a subscriber identity module,” the phrase under broadest reasonable interpretation becomes simply an intended result, effect, or end. In other words, the phrase “to a subscriber identity module” need not have the meaning of the data actually arriving at the subscriber identity module and being stored at the subscriber identity module. Rather, the phrase can be more broadly interpreted as simply sent toward a subscriber identity module. 
Based upon that interpretation, the complete Network Code Element reads upon (or covers in scope) the combination of Milenkovic (2005/0145688) with Saunders (US 2006/0074813).   
First, the word ‘to’ has the meaning: “Indicating an intended result or effect or end” See Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
Second, the Network Code Element of claim 31, does not require ‘storing in the identity module,’ rather, the phrase only requires the positively claimed step of “transmitting the network code from the wireless tag.” That step is followed by the broad phrase of “to a subscriber identity module in a mobile device.” Because this phrase to’ and the word ‘to’ by definition means simply a result or effect to end, the Examiner finds the complete Network Code Element phrase need not be interpreted as requiring ‘storing.’  Rather, one reasonable interpretation of the phrase “to a subscriber identity module in a mobile device” is simply transmitting a network code with an intended result of or effect of the network code sent toward a subscriber identity module in a mobile device. 
Based upon that interpretation, the Network Code Element is obvious and reads upon the combination of Milenkovic (2005/0145688) with Saunders (US 2006/0074813) as follows. 
First, Milenkovic states that the tag reader 124, Figure 1, is a mobile phone applied for wirelessly reading L-tag information (see [0028], [0034], [0041], [0042] discussing that the tag reading device is a portable mobile device, such as a wireless or cellular telephone). Additionally, the device reads the tag information from devices 102 and 109. Device 109 is a network server. Network servers have a wired connection (see [0028], [0066], [0069] discussing that the tag device is a server and has interface 312). 
Second, Milenkovic discloses that a device that includes the tags are devices such as device, 300 Figure 3. The device holds tag information, i.e. L-Tag 304 with information 322 that can be a network address (i.e. network code) programmable over a wired interface 312 (see Milenkovic, [0025] - [0026] stating tag information is a network address in the form of logical information and in [0066], [0069] stating the logical information can be received and programmed into the L-Tag over wired interface 312). 
Because Milenkovic shows the portable L-tag reader is a cellular telephone, and that portable reader reads the L-tag information of a network address from devices such as device 300, thus Milenkovic at least teaches: “transmitting the network code, from the tag to a mobile device.”  As noted above, Milenkovic states in [0028] that all electronic devices discussed in the description can be mobile telephones and at [0034] state the reader is a mobile device. 
Third, Saunders shows that mobile phones are known to have identity modules. Saunders shows that information received by the mobile phones can be viewed as reaching the identity module (see Saunders, [0118], [0125] states that a mobile phone can have RF module 20 that can read and write, the module 20 is directly connected to the Subscriber Identity Module (SIM). Accordingly Saunders shows that it is obvious that the mobile phone taught by Milenkovic as receiving tag information of a network code, can have an identity module, and that that information received by the phone is at least toward the identity module.   
Because: the argued phrase of Network Code Element does not actually require storing the network code; the phrase uses the broader term of “to a subscriber identity module;” that phrase is reasonably interpreted as sent toward or eventually reaching an identity module; Milenkovic is already showing a mobile phone (device) wirelessly reading a network code from a tag, thus the network code sent toward or a mobile phone; and Saunders teaches that it is obvious to have data sent “to a mobile phone,” reaching the Subscriber Identity Module (SIM) of the phone; thus based upon broadest readable interpretation the modification of Milenkovic by Saunders is obvious and the combination thus teaches  “transmitting the network code, from the tag to a subscriber identity module in a mobile device;” (“Network Code Element”). In addition, making such 
Additionally, as noted in the Oct 2020 Non Final Action, at p. 4 one skilled in the art would be motivated to look to Saunders to apply the above rationale because Saunders is discussing a transaction device with wireless code reader in [0010], [0131] similar to those of Milenkovic.  
Because the argued claim element above does not require storing the network code in the identity module, as asserted by the Applicant. Rather, the Network Code Element is more broadly interpreted as sending the network code toward the Subscriber Identity Module. And, because the combination of Milenkovic and Saunders shows transmitting a network code toward or eventually reaching an identity module. Therefore, the Applicants argument not persuasive. As a result, the rejection is maintained.   

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 31 and 33 – 41 are rejected under 35 U.S.C. 103 as being obvious over Milenkovic et al. (hereinafter “Milenkovic”) (Pub # US 2005/0145688 A1) in view of Saunders (Pub # US 2006/0074813 A1).


receiving data related to a network, by a tag at a location (see tag reading device 210 in Fig. 2, see [0083] for knowledge of the location of the tag reading), via a wired network (see Fig. 2, [0043], [0057], [0058], [0080], [0081], [0101], [0105]);
maintaining, in the tag, a network data (see [0037], [0069], [0084], [0113], [0152]); 
transmitting the network data, from the tag to a mobile device (i.e., device 201, 202 in Fig. 2), via a short-range wireless channel (see Fig. 2, [0037], [0044], [0079], [0084], [0181]); and 
receiving information, by the tag from the mobile device, via the short-range wireless channel (see Fig. 2, [0054], [0058], [0070], [0162]).
Milenkovic does not specifically disclose a code, a subscriber identity module, and billing for a product or a service at the location according to the code.
In an analogous art, Saunders teaches a code, a subscriber identity module (see Saunders, [0119], [0122]), and billing for a product or a service at the location according to the code (see Saunders, [0064], [0091], [0121], [0124], [0131] - [0139] for using a code for verification, and the SIM is useful for expanding the functionality of the mobile device, which is useful for converting the mobile device into a transaction device in completing transactions).
Therefore it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Milenkovic invention by employing the teaching as taught by Saunders to have a code, a subscriber identity module, and billing 
Regarding claim 33, Milenkovic in view of Saunders disclose initializing the short-range wireless channel via a wireless interface of the mobile terminal (see Milenkovic, Fig. 2, [0038], [0044], [0057], [0080], [0154]).
Regarding claim 34, Milenkovic in view of Saunders disclose wherein the network code is transmitted according to a Near Field Communication (NFC) standard (i.e., RFID, Bluetooth, see Milenkovic, Fig. 1, Fig. 2, [0032], [0036], [0042], [0053]).
Regarding claim 35, Milenkovic in view of Saunders disclose the short-range wireless channel is secured (see Saunders, [0017], [0018], [0088] – [0091]). The motivation would provide convenient to consumer with enhance security, as suggested by Saunders (see Saunders, [0010]).
Regarding claim 36, Milenkovic in view of Saunders disclose wherein the tag comprises a Page 2 of 8Attorney Docket No. 24631US06 security component operable to secure the network code (see Saunders, RF authentication circuit in [0017], [0018]). The motivation would provide convenient to consumer with enhance security, as suggested by Saunders (see Saunders, [0010]).
Regarding claim 37, Milenkovic in view of Saunders disclose wherein the tag is operable to transmit according to more than one protocol (see Milenkovic, Fig. 1, and 230, 240 in Fig. 2).  

Regarding claim 39, Milenkovic in view of Saunders disclose wherein the network code comprises an encrypted portion (see Saunders, [0090], [0091], [0130], [0133] – [0135]). The motivation would provide convenient to consumer with enhance security, as suggested by Saunders (see Saunders, [0010]).
Regarding claim 40, Milenkovic in view of Saunders disclose wherein a control unit of the network is operable to decrypt the encrypted portion of the network code (see Saunders, RF authentication circuit in [0017], [0018]). The motivation would provide convenient to consumer with enhance security, as suggested by Saunders (see Saunders, [0010]).
Regarding claim 41, Milenkovic in view of Saunders disclose wherein the method comprises causing payment of an access fee associated with the network code (see Saunders, [0062], [0069], [0093]). The motivation would provide convenient consumer use, as suggested by Saunders (see Saunders, [0010]).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645